Exhibit 10.3

 

AMENDMENT NO. 1 TO

ORTHOFIX INTERNATIONAL N.V.

2012 LONG-TERM INCENTIVE PLAN

 

WHEREAS, Orthofix International N.V. (the “Company”) has established and
maintains the 2012 Long-Term Incentive Plan (the “Plan”); and

 

WHEREAS, the Company’s Board of Directors desires to amend the Plan, subject to
the approval of the Company’s shareholders, to, among other things, increase the
number of shares of common stock of the Company reserved and available for
issuance pursuant to the Plan by 1,600,000 shares.

 

NOW, THEREFORE, BE IT RESOLVED, that by virtue and in exercise of the power
reserved to the Company’s Board of Directors by Section 5.3 of the Plan, the
Plan be and hereby is amended, subject to approval by the Company’s shareholders
(this “Amendment”), in the following particulars, to be effective as of the date
the Company’s shareholders approve this Amendment:

 

1.

By substituting the phrase “three million two hundred thousand (3,200,000)
shares” for the phrase “one million six hundred thousand (1,600,000) shares” in
the first sentence of Section 4.1 of the Plan.

 

2.

By adding the following new Section 6.4 of the Plan, which shall read as
follows:

 

“6.4Minimum One-Year Vesting Schedule.

 

With respect to all equity-based Awards with time-based vesting schedules, such
Awards shall be subject to a time-based vesting schedule providing for at least
one year between the date of grant and the first scheduled vesting date. With
respect to all equity-based Awards with vesting schedules based on the
achievement of Performance Measures, vesting of any such Award based on the
achievement of Performance Measures may not occur on the basis of the
achievement of performance metrics less than one year from the date of grant.”

 

3.

By substituting the phrase “substitution of cash or other securities or Awards”
for the phrase “substitution of cash or other securities” in clause (c) of
Section 3.4 of the Plan.

 

4.

By deleting in its entirety the second sentence of clause (c) of Section 4.3 of
the Plan (which previously stated: “Shares of Stock tendered or withheld or
subject to an Award other than an Option or SAR surrendered in connection with
the purchase of shares of Stock or deducted or delivered from payment of an
Award other than Option or SAR in connection with the Company’s tax withholding
obligations as provided in Section 18.3 shall be available again for issuance
under the Plan in the same amount as such shares were counted against the limit
set forth in Section 4.1, provided that any shares covered by an award granted
under a Prior Plan will again be available for making Awards under the Plan in
the same ratio as Awards under Section 4.1.”)

 

RESOLVED FURTHER, that approval of this amendment by the Company’s shareholders
will constitute re-approval by the Company’s shareholders of the performance
goals (and related list of includable or excludable items) set forth in Section
14 of the Plan for purposes of satisfying Section 162(m).  

 